He was indicted for being a common barretor, per quod divers suits, etc., between his neighbors, he stirred and promoted, etc., and the indictment was quashed for no place was laid in which he was a barretor, nor where he stirred the suits. At first, DODERIDGE, J., said it was well, for a barretor is he who stirs suits among his neighbors, and if he is a barretor in one place, it is so in the whole county. But here, if it be traversed, no venire facias can be awarded, and therefore it was quashed. Godb., 383; Palmer, 450; Bendl., 133.